Hon. D. Richard Voges        Opinion NO. o-3064
County Attorney              Re: Validity   of teachers’
Floresville,  Texas          contracts.
Dear Sir:
            We have your letter  of July 1, 1941, presenting
the following   facts and questions for our opinion,   viz:
           “Several teachers in this county teaching in a
     common school district     made two-year teacher’s   con-
     tracts with the trustees.      The agreement as to the
     contracts was made before the trustee election       in
     April by two of the three trustees.      The election
     was held, and one of the two trustees making the
     agreement was defeated,     but before he left office
     and before the new trustee qualified,     the two agree-
     ing old trustees    held a meeting and employed the
     teachers,   as agreed, and signed the contracts,
     which were approved by the County Superintendent,
     before the newly elected trustee qualified.        NOW
     since the new trustee has qualified,     he and one of
     the old trustees    desire to cancel the contracts
     made, heretofore    referred to.

            “(1)    Can they cancel   the contracts?

           ” (2)    If so upon what grounds,    (assuming the
     contracts     otherwise good)?
           “Further, two of the teachers who entered into
     the new contracts   had other and older two year con-
     tracts upon which they had taught only one year.     As-
     suming that the new contracts   can be cancelled   can
     they still   stand on the one year remait@ng on e he old
     contracts?”
          We enclose a copy of our Conference Opinion NO. 3069,
wherein we held that the last sentence in Sec. 1 of H.B, 137,
45th Leg,, (Art. 2750a, V.A.C.S.) was void for want of a proper
caption.   If the contract in question was signed before April
24, 1941, the answer to your first   question would be a negative
Hon. D. Richard   Voges,   page 2


one, assuming there are no grounds for cancellation    not men-
tioned in your letter.     The defect in the caption to said
Article 2750a was removed on .Aprll 24, 1941, by S.B. 126,
47th Leg.    If this contract was signed between that date and
the qualification   of the new trustee and you need our opinion
in light of that fact you may advise us.
                                    Yours very truly
                                    ATTORNEY
                                           GENERAL
                                                 OF TEXAS
                                    By /s/ Glenn R. Lewis
                                    Glenn R. Lewis, Assistant
APPROVED JUL 21, 1941
/s/ Grover Sellers
FIRST ASSISTANTATTORNEY
                      GENERAL
APPROVED:OPINIONCOMMITTEE
BY:     BWB, Chairman
GRL:AMM:wb
ENCLOSURE